NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 06 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-30346

              Plaintiff - Appellee,              D.C. No. 1:12-cr-00043-EJL-2

  v.
                                                 MEMORANDUM*
JORGE CRUZ-VIZCARRA,

              Defendant - Appellant.


                   Appeal from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding

                            Submitted March 4, 2014**
                                Portland, Oregon

Before: GOODWIN, TROTT, and W. FLETCHER, Circuit Judges.

       Notwithstanding his waiver of his right to appeal, Cruz-Vizcarra attempts to

appeal his sentence of 322 months imposed pursuant to his plea of guilty. He

pleaded guilty to two felony counts involving controlled substances: possession of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
methamphetamine with the intent to distribute, and possession of a firearm in

furtherance of a drug-trafficking crime.

      Cruz-Vizcarra alleges that, during his Rule 11 guilty-plea colloquy, the

district court failed “to accurately inform [him], or determine that he understood,

the [applicable] mandatory minimum sentence” he was facing. Thus, he says, his

plea colloquy was fatally defective, and therefore so were his plea and appellate

waiver.

      Cruz-Vizcarra did not object to this alleged lapse. Thus, we review for plain

error. United States v. Monzon, 429 F.3d 1268, 1271 (9th Cir. 2005).

      Even if we were to conclude that the court’s language (1) was error and, (2)

that the error was plain, we conclude nevertheless that it did not (1) affect Cruz-

Vizcarra’s substantive rights, or (2) seriously affect the fairness, integrity, or public

reputation of judicial proceedings. See United States v. Olano, 507 U.S. 725, 732

(1993).

      The government’s evidence against Cruz-Vizcarra was undeniably sufficient

to establish his guilt of the offenses to which he pleaded guilty. Before he entered

his plea, he had been informed on multiple occasions of the mandatory minimums

he faced, including by the magistrate judge at his arraignment on the indictment.

His plea agreement, which he acknowledged and his attorney signed, advised him


                                           -2-
that he would serve not less than ten years on Count 5, and not less than five years

on Count 6. Then, those statutory minimums appeared in writing once again in his

PSR, which did not cause him to attempt to withdraw his plea. At sentencing, his

own lawyer acknowledged in Cruz-Vizcarra’s presence the applicable statutory

minimums.

      Accordingly, we reject Cruz-Vizcarra’s plea-colloquy-related issues.

      Because we conclude that Cruz-Vizcarra’s plea-related issues have no merit,

we also conclude that his waiver of his right to appeal was valid. Because the rest

of his sentencing issues fall outside of his limited reservation of appellate rights,

those issues are not properly before us.

      AFFIRMED in part and DISMISSED in part.




                                           -3-